DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkenkoetter et al. in view of Weiss.
	There is disclosed in Berkenkoetter a system for controlling a cooker, comprising: an actuated vent valve 8, 4 configured so as to provide for operatively coupling to a vent port (fig. 2, 3) of the cooker, wherein the vent port of the cooker is in series with both a flow of air 7 into the cooker, by way of an air vent 11, and a flow of exhaust gases 1 out of the cooker, and the flow of air into the cooker is responsive to a position of a vent valve 8 when the vent valve is operatively coupled to the cooker; and a controller 6, wherein the controller is adapted to receive a first sensed temperature T1, T2 signal from a temperature sensor 9, 10 the sensed temperature signal is responsive to a first temperature within a cooking region of the cooker, the controller is adapted to receive a user defined temperature level (col. 4, lns. 16-18) from a user of the cooker, and the controller is operatively coupled to an actuator of the vent valve so as to provide for automatically electronically controlling the position of the vent valve so as to provide for regulating the first temperature within the cooking region of the cooker to the user defined temperature level responsive to the first sensed temperature signal by controlling naturally occurring flow of air into the cooker.
	There is disclosed in Weiss a motor-actuated vent valve 20 coupled to a vent port 32 which receives products of combustion (para. 0014) from a combustion chamber, wherein a battery 24 operated motor 44 is located outside of the vent port to operate the vent valve based upon signals from a controller. It should be noted that the combustion chamber can be that of a gas heating source or solid-fuel heating source (para. 0013).
	It would have been obvious to one skilled in the art to substitute the valve actuator of Berkenkoetter with the motor and battery arrangement disclosed in Weiss, in order to provide an alternative means for positioning the valve.
	It would have been obvious to one skilled in the art to substitute the heating means of Berkenkoetter with the combustion chamber arrangement disclosed in Weiss, in order to provide an alternative means of producing heat within the cooker. The alternative means limiting the use of electric power for the heating process.
Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose a solid fueled cooker, that the air entering the cooking chamber contributes to a combustion of a solid fuel, or a baking oven incorporating a combustion region.
	Weiss discloses, at paragraph 0013, that a wood burning fuel (solid state fuel) could be used for the production of heat in a combustion region of a fireplace for the production of heat. Weiss goes on to disclose, at paragraph 0014, that a product of combustion is received within a flue and released by a controllable vent valve. Weiss is focused on the release of combustion gas from a combustion chamber, and therefor is open to multiple means for the production of that combustion gas.
	Applicant argues that Berkenkoetter fails to disclose, in view of the presence of a fan, an exclusively-naturally occurring flow of air into the cooker. And that the air flow into the baking oven of Berkenkoetter is a forced flow.
	In response to applicant’s argument that Berkenkoetter includes a fan not required by Applicant’s invention, it must be noted that Berkenkoetter discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.
	It should be noted that the phrase “exclusively-naturally occurring flow of air” is not structurally definitive or structurally limiting. Thus, the phrase fails to define any particular structural arrangement, but also does not prohibit any additional structural arrangement. A natural flow of air is determined by a variety of outside factors, such as pressure differences and the presence and absence of wind. Applicant does not make clear from where the flow of air to the combustion region generates. There is nothing in the phrase “exclusively-naturally occurring flow of air” which would preclude the use of a fan. 
Allowable Subject Matter
Claims 4, 10-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761